Certified State Law Question, No. 300CV07799. On review of preliminary memoranda. The certified questions are as follows:
“1. Are the requirements of Linko v. Indemnity Ins. Co., 90 Ohio St.3d 565 (2000), relative to an offer of UM/UIM coverage, applicable to a policy of insurance written after enactment of HB 261 and before SB 97?
“2. If the Linko requirements are applicable, does, under HB 261, a signed rejection act as an effective declination of UM/UIM coverage, where there is no other evidence, oral or documentary, of an offer of coverage?”
The court declines to answer the certified questions, and this cause is dismissed.
Moyer, C.J., Resnick, Cook and Lundberg Stratton, JJ., concur.
Douglas, F.E. Sweeney and Pfeifer, JJ., dissent.